DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard M. Edge (Reg. No. 56,791) on 02/23/2021.
	Claim 1, line 14, please delete “a closed configuration” and insert therefor --the closed configuration--.
Claim 10, lines 11-14, please delete “a closed configuration” and insert therefor --the closed configuration--.
Please cancel claims 17-20.

Election/Restrictions
Claims 1-16 are allowable. The restriction requirement between inventions I and II , and among Species I-XI, as set forth in the Office action mailed on 12/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between inventions I-II is hereby withdrawn. Claims 17-20 are canceled by applicant in the telephone TWO (2) MONTHS from the mailing date of this letter. Upon entry of the amendment, such amended claim(s) will be examined for patentability under 37 CFR 1.104. If NO such amendment is submitted within the set time period, the application will be passed to issue. PROSECUTION ON THE MERITS IS OTHERWISE CLOSED.
In view of the withdrawal of the restriction requirement as to the linked inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on12/10/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 12/10/2018 are acceptable.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an electronic device for obtaining current measurements from a primary conductor, comprising: a housing, comprising: a first tapered guide ramp; and, a second tapered guide ramp; a first contact plate and a second contact plate mounted in the housing to provide an electrical contact between the first contact plate and the second contact plate with the housing in a closed configuration; a first compression wedge comprising a first tapered ramp in cooperation with the first tapered guide ramp, and a first compression surface to provide compression to the first unwound portion of the laminate core between the first compression surface and the first contact plate; and a second compression wedge comprising a second tapered ramp in cooperation with the second tapered guide ramp, and a second compression surface to provide compression to the second unwound portion of the laminate core between the second compression surface and the second contact plate.
Claim 10 recites, inter alia, an electronic device for obtaining current measurements from a primary conductor, comprising: a housing, comprising a first tapered guide ramp a first contact plate mounted in the housing to provide an electrical contact between the first unwound portion and the second unwound portion with the housing in a closed configuration; a first compression wedge comprising a first tapered ramp in cooperation with the first tapered guide ramp, and a first compression surface to provide compression to the first unwound portion of the laminate core between the first compression surface and the first contact plate.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837